Citation Nr: 9907250	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  97-20 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had recognized periods of military service in the 
Philippines during World War II between December 1941 and 
June 1946.  He was a prisoner of war (POW) of the Japanese 
government from April to August 1942 and had Regular 
Philippine Army service from October 1945 to June 1946. The 
appellant is the veteran's surviving spouse.  

This matter comes to Board on appeal from the RO's January 
1997 rating action denying on the merits the issue set out on 
the title page.  Entitlement to dependents' educational 
assistance pursuant to Chapter 35 of Title 38 United States 
Code was denied by rating action in December 1998, this 
issue, which is not inextricably intertwined with the 
certified appellate issue, has not been placed in appellate 
status.


FINDING OF FACT

The claim for service connection for the cause of the 
veteran's death is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.  


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background. The veteran died in February 1994; the 
death certificate shows that the cause of death was CVA 
(cerebral vascular accident).  

There are few service medical records available.  However, 
the record does contain a processing affidavit, signed by the 
veteran and dated in October 1945, in which he reported that 
he had been treated for dysentery by a Philippine doctor 
while a POW in March 1942.  In a subsequent affidavit, dated 
in May 1946, the veteran reported that he had sustained no 
wound or illness from December 1941 until the date of his 
return to military control.  An undated report of medical 
examination showed no abnormalities of the cardiovascular 
system or any major system.  All reported findings were 
essentially normal.  Based on the veteran's reported age at 
the time of examination, the examination was conducted around 
the same time that the October 1945 processing affidavit was 
executed.  

The record shows that at the time of his death in February 
1994, the veteran was not service connected for any 
disabilities and there is no indication in the record that 
the veteran ever applied for service connection for any 
disability during his lifetime.  

In May 1996, the appellant filed an informal claim indicating 
that the veteran had died of cardiovascular disease and as a 
former POW he was entitled to presumptive service connection 
for the disability that his caused death.  In her formal 
claim, received in June 1996, she reported that the veteran 
had told her that he had suffered from swelling of the legs, 
feet and joints while a POW.  

In July 1996, the appellant was asked to furnish a listing of 
any medical treatment the veteran had received since World 
War II.  A response was not immediately received.  However, 
in her statement of July 1997, the appellant indicated that 
over the years since service discharge, the veteran had been 
treated by "quack" doctors and that there were no records 
available for this treatment.  She also indicated that they 
could not afford real treatment and it was only when the 
veteran's condition became severe that such treatment was 
sought.  She stated that the veteran had been treated at a VA 
medical center for various disabilities in 1964 and by a 
private physician in January 1986.  Neither the VA medical 
center, nor the private physician had any records of the 
claimed treatment.  

A report of field examination in June 1998 noted that an 
official copy of the death certificate had been obtained 
showing the cause of death as CVA.  The official who had 
ascribed the cause of death was interviewed.  He indicated 
that he had not treated or examined the veteran, but had 
based his assessment of the cause of death on information 
provided by the veteran's daughter.  The field examiner also 
noted that the local hospital for the veteran's community had 
no record of treating him.  Statements obtained from two 
neighbors and a family member attest to their beliefs that 
the veteran died of cardiovascular problems.  

Criteria.  Service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain disabilities, 
including cerebrovascular and cardiovascular disease, if 
manifested to a compensable degree within one year of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  For former POW's, beriberi (including 
beriberi heart disease), will be considered service-connected 
if found at any time after discharge or release from active 
service, even though there is no record of such disease 
during service, provided the rebuttable presumption 
provisions of 38 C.F.R. § 3.307 are also satisfied.  The term 
beriberi heart disease includes ischemic heart disease in 
former POWs who had experienced localized edema during 
captivity.  38 C.F.R. § 3.309(c) and Note.

Under § 3.307(d), evidence which may be considered in 
rebuttal of service incurrence of a disease listed in § 3.309 
will be any evidence of a nature usually accepted as 
competent to indicate the time of existence or inception of 
disease, and medical judgment will be exercised in making 
determinations relative to the effect of intercurrent injury 
or disease.  The expression "affirmative evidence to the 
contrary" will not be taken to require a conclusive showing, 
but such showing as would, in sound medical reasoning and in 
the consideration of all evidence of record, support a 
conclusion that the disease was not incurred in service.  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. § 
3.312(b). The threshold question that must be resolved with 
regard to a claim is whether the appellant has presented 
evidence of a well-grounded claim.  A well-grounded claim 
is a plausible claim that is meritorious on its own or capable 
of substantiation.  An allegation that a disorder is service-
connected is not sufficient; the appellant must submit 
evidence in support of a claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible."  See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).  

In order to establish a well-grounded claim for service 
connection for the cause of the veteran's death, the claimant 
must present medical evidence of a nexus between the cause of 
the veteran's death and a disease or injury in service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well-grounded.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Analysis.   The cause of the veteran's death, while unclear 
from the record, appears most likely to have been the result 
of cerebrovascular disease as shown on the death certificate 
or cardiovascular disease, as suggested by the lay statements 
of record.  However, neither of these conditions was present 
during service as reflected by the service examination 
conducted in late 1945.  The veteran's service processing 
affidavits are also negative as to any indication of the 
presence of any other disease or injury during service except 
dysentery.  There are also no early post service medical 
records reflecting the presence of any disability of service 
origin to include cerebrovascular or cardiovascular disease.

Over the years, the veteran did not file a claim for service 
connection and was not service connected for any disability 
at the time of his death.  Attempts to obtain identified 
post-service medical records have been unsuccessful and there 
is no indication of the existence of any additional records 
pertinent to the present appeal.  

The appellant's principal argument is that the veteran 
suffered from beriberi with resultant swollen legs, feet and 
joints during his POW captivity, subsequently developed 
beriberi/ischemic heart disease and that this caused or 
contributed to his death.  This argument requires three 
specific findings for the appellant to prevail, none of which 
are established in the evidentiary record.  

There is no showing that the veteran suffered from beriberi 
or the resultant swelling during his POW captivity.  The only 
evidence in support of the claimed service symptomatology are 
the self-serving statements of the appellant.  As noted 
above, there is no medical evidence or even statements by the 
veteran during his lifetime to support this part of the 
appellant's claim.  

Further, the veteran was never diagnosed or said to have 
beriberi, beriberi heart disease or ischemic heart disease by 
any competent medical authority at any time prior to his 
death or subsequent thereto.  Finally, there is no competent 
medical evidence or opinion that relates the veteran's death 
in 1994 to his World War II service either directly or 
presumptively.  

The Board has considered the opinion of the appellant with 
respect to the cause of the veteran's death and its etiology; 
however, as a lay person, she is not competent to render 
medical opinions concerning the etiology or the cause of the 
veteran's death.  See Espiritu.   As the appellant has failed 
to meet the requisite criteria for a well-grounded claim, her 
claim must be denied.  

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, she has not 
been prejudiced by the decision.  This is because in assuming 
the claim was well grounded, the RO accorded the appellant 
greater consideration than her claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
In light of the appellant's failure to meet the initial 
burden of the adjudication process, the Board concludes that 
she has not been prejudiced by the decision herein.  Meyer v. 
Brown, 9 Vet.App. 425, 432 (1996).  

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and that she has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground her claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed.Cir. 1997).  


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.  


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

